DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 1 – 11 and 19 – 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggests a woven or knitted fabric comprising a slit film tape yarn and a filament or spun yarn, wherein the slit film yarn is cut from a lubricity attached layer on a multi-laminated film made by laminating at least two kinds of resins with different refractive indices and having an average transmittance of 80% or more for light with a wavelength of 400 – 750 nm and an average reflectance at 70% or more for light with a wavelength between 800 and 1100 nm. Further, the thickness of the filament or spun yarn is 0.01 – 0.30 times as thick as the width of the tape yarn and the intervals between the adjacent narrow band tape yarns are 0.1 to 0.5 times the width of the narrow band shaped tape. While it is known in the art to make films that are multilayer laminated, wherein the layers have different refractive indices to control the amount of visible, IR and UV light that can pass through the film, the prior art fails to teach cutting the film into narrow tape yarns that are interwoven and interknit with a spun or filament yarn has a thickness 0.01 – 0.30 times as thick as the width of the tape yarn, and the intervals between the tape yarns are 0.1 to 0.5 times the width of the narrow band-shaped tape. Cutting the reflective yarn and 
This application is in condition for allowance except for the presence of claims 1 – 11, 19, and 20 directed to an invention non-elected without traverse.  Accordingly, claims 1 – 11, 19, and 20 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
jlj
December 2, 2021



/JENNA L JOHNSON/Primary Examiner, Art Unit 1789